Appeal by the defendant from a judgment of the Supreme Court, Kings County (Levine, J.), rendered December 14, 1984, convicting him of arson in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed, and the case is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
Although the defendant contends that the trial court’s charge as to reasonable doubt was fraught with errors, we find that the charge, read as a whole, adequately instructed the jury on the law, making it clear that the People have the burden of proving the defendant’s guilt beyond a reasonable doubt. In any event, as the defendant concedes, no exception was taken to the charge as given, and this claim of error of law was therefore not preserved for appellate review (see, e.g., People v Nuccie, 57 NY2d 818; People v Cruz, 97 AD2d 518).
Finally, the sentence imposed was neither harsh nor excessive. Thompson, J. P., Niehoff, Weinstein and Eiber, JJ., concur.